Citation Nr: 0919143	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  08-37 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy as secondary to diabetes mellitus.

3.  Entitlement to an initial compensable evaluation for 
hepatitis C.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1980 to 
October 1984, March 1985 to April 1988, and November 2001 to 
July 2002.  Personnel records also indicate that the Veteran 
enlisted in the Air Force National Guard in August 1991 and 
had 15 years, 4 months, and 6 days of service.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which, in pertinent part, granted service connection 
for hepatitis C with an initial disability rating of 0 
percent and an effective date of January 31, 2007, and denied 
entitlement to service connection for diabetes mellitus and 
peripheral neuropathy as secondary to diabetes mellitus.  

A hearing was held in January 2009 at the RO before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  

The issue of entitlement to service connection for peripheral 
neuropathy as secondary to diabetes mellitus has been re-
characterized to comport to the evidence of record, 
particularly the Veteran's original February 2007 service 
connection claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

I.  Service Connection for Diabetes Mellitus and Peripheral 
Neuropathy

The Veteran seeks service connection for diabetes mellitus 
and peripheral neuropathy disabilities.  At his January 2009 
hearing the Veteran testified that he was diagnosed with 
diabetes mellitus in 1997, and was told by his doctors that 
his peripheral neuropathy is related to his diabetes 
mellitus.  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In May 2009 the Board received a private medical opinion 
dated in April 2009.  No waiver was provided and the RO has 
not considered the evidence in the first instance.  The 
opinion notes that the Veteran has Type II diabetes and that 
he is a very unlikely candidate for diabetes based on his 
weight, lifestyle, and family history, and that the Veteran's 
diabetes is a direct result of physical stress/injury of 
military service.  As the Veteran has not specifically waived 
RO jurisdiction of the newly submitted evidence, a remand 
pursuant to 38 C.F.R. § 20.1304 (2008) is necessary.

Because the Veteran's service connection claim for diabetes 
mellitus is being remanded, and because adjudication of that 
claim may impact the adjudication of the Veteran's claim of 
entitlement to service connection for peripheral neuropathy, 
these claims are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Given the foregoing, 
the Veteran's peripheral neuropathy claim also must be 
remanded.



II.  Increased Rating Claim

The Veteran seeks an initial compensable evaluation for his 
service-connected hepatitis C disability.  At his January 
2009 hearing the Veteran testified that he was taking 
medications for his hepatitis C disability, but that the 
medications have side affects that are worse than the 
hepatitis C and therefore he no longer takes these 
medications.  

The Veteran's last VA examination was prior to his January 
2009 hearing.  Therefore, because the Veteran has indicated 
that the manifestations of his hepatitis C are worse since 
his last VA examination because he is unable to take 
medication for it, a new VA medical examination is necessary.  
38 C.F.R. § 3.159(c)(4) (2008).

The appellant is hereby notified that it is his 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of any current diabetes mellitus 
disability.  As to any diabetes mellitus 
disability identified, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the disability 
is related to active military service.  

If, in the opinion of the examiner, the 
diabetes mellitus is attributable to 
service, the examiner is to provide an 
opinion as to whether peripheral 
neuropathy is caused or aggravated by 
diabetes mellitus.
	
The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
note and specifically address in his 
opinion the fact that the Veteran 
testified, and his service treatment 
records (STRs) indicate, that he was 
diagnosed with diabetes mellitus in 1997, 
and the April 2009 private medical 
opinion.  The examiner must also note and 
specifically discuss the Veteran's October 
1980 STR, which notes that the Veteran 
reported a family history of diabetes and 
that his mother died of the disease and 
his sister actively had diabetes.  A 
detailed rationale for all medical 
opinions must be provided.

2.  Schedule the Veteran for a VA medical 
examination to evaluate the current 
severity of his hepatitis C disability.  

3.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claims, including the Veteran's claim 
of entitlement to service connection for 
peripheral neuropathy, should then be 
readjudicated, and the RO must specifically 
discuss the April 2009 private medical 
opinion.  If the claims remain denied, the 
RO should issue a supplemental statement of 
the case (SSOC) containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, and allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).








_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




